Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered April 22, 2004, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. The jury could have reasonably concluded that the statement “Don’t stop me, just let me go,” that defendant made as he was leaving the premises with the victim’s property, coupled with the presence of a knife in defendant’s hand, constituted the threatened use of a dangerous instrument (see Penal Law § 160.15 [3]; People v Thompson, 273 AD2d 153 [2000], lv denied 95 NY2d 908 [2000]). There was no innocent explanation for the fact that defendant was holding a knife, and no support for the theory that defendant was merely asking the victim to allow him to leave.
Defendant’s remaining contentions require preservation (see People v Agramonte, 87 NY2d 765, 770 [1996]), and we decline to review these unpreserved claims in the interest of justice. Were we to review these claims, we would find no basis for reversal. Concur—Saxe, J.P, Sullivan, Williams, Gonzalez and Catterson, JJ.